Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 5 cites the limitation “a lamp unit”. It is unclear to one of common knowledge in the art at the time the invention was file if this is one of the “at least teo lamp units” from lines 2 and 3 or if this a different lamp unit.

Claim 14, line 6 cites the limitation “a lamp unit”. It is unclear to one of common knowledge in the art at the time the invention was file if this is one of the “at least two lamp units” from line 2 or if this a different lamp unit.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeNicholas U.S. Pub 2013/0313973.

With regards to claim 1. DeNicholas teaches a method for controlling a combined lamp, wherein the method (see DeNicholas para [0032 thru 0036] for a basic description of the controller operating the light modules) is applied to a main controller (as shown in DeNicholas figure 2, item 200) for controlling the combined lamp (as shown in DeNicholas figure 2, item 240/242/244/246 with drivers 220/222/224/226) to emit light, the combined lamp comprises at least two lamp units (as shown in DeNicholas figure 2, item2 240 and 242) that are connected to each other in sequence, the main controller is physically connected to any lamp unit of the combined lamp (as shown in DeNicholas figure 2, items 240 and 242 connected to 200), and the method comprises: 
taking a lamp unit that is physically connected to the main controller as a reference (as shown in DeNicholas figure 9A and see para [0035]; Lamp1 is the base or reference address lamp of the 4 lamp set and lamps 2 thru 4 are offset from the lamp1 address to allow proper addressing strategy to individually control each lamp; figure 9A is a table showing values used during operation of the circuit of figure 2), configuring address information for lamp units of the combined lamp according to a preset algorithm strategy and according to a connection relationship between the lamp units of the combined lamp (see DeNicholas and para [0035 and 0036] teach the setting of each lamp 240/242/244/246 unit in the combined lamp 110 and para [0025 and 0026] teach a lighting strategy for the 4 lamp units in the combined lamp); 
receiving a control instruction that controls a light-emitting state of the combined lamp and carries at least one address information, and parsing out the at least one address information carried in the control instruction (see DeNicholas para [0025 and 0026] teach a lighting strategy for the 4 lamp units 240/242/244/246 in the combined lamp 110 and para [0035 and 0036] teach the setting of each lamp unit in the combined lamp); and 
(as shown in DeNicholas figure 6, 9A, and 9B, and described in para [0025 and 0026] teach a lighting strategy for addressing each lamp unit 240/242/244/246 in the combined lamp 110 and para [0035 and 0036] teach the use of the addressing for setting of each lamp unit in the combined lamp; figure 6 is a timing diagram of the operation of the circuit of figure 2 and figure 9B is a table showing values used during operation of the circuit of figure 2).


    PNG
    media_image1.png
    659
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    625
    511
    media_image3.png
    Greyscale


With regards to claim 2. DeNicholas discloses the method according to claim 1, and DeNicholas also teaches wherein taking the lamp unit that is physically connected to the main controller as the reference, configuring the address information for the lamp units of the combined lamp according to the preset algorithm strategy and according to the connection relationship between the lamp units of the combined lamp, further comprises: identifying the lamp unit, which is physically connected to the main controller, from the combined lamp, and taking the lamp unit, which is physically connected to the main controller, as a central node; and taking the lamp unit that is (as shown in DeNicholas figure 9A and see para [0035]; Lamp1 is the base or reference address lamp of the 4 lamp set and lamps 2 thru 4 are offset from the lamp1 address to allow proper addressing strategy to individually control each lamp).

With regards to claim 9. DeNicholas discloses the method according to any one of claim 1, and DeNicholas also teaches wherein receiving the control instruction that controls the light-emitting state of the combined lamp and carries the at least one address information, and parsing out the at least one address information carried in the control instruction, further comprises: receiving the control instruction, which controls the light-emitting state of the combined lamp and carries the at least one address information, from an external device (see DeNicholas para [0019] and as shown in figure 1 item 110 connecting to 100; The lighting system includes a processor 100 which connects to the controller 200; figure 1 is a larger system overview of the usage for figure 2), and parsing out the at least one address information carried in the control instruction (as shown in DeNicholas figure 6, 9A, and 9B, and described in para [0025 and 0026] teach a lighting strategy for addressing each lamp unit 240/242/244/246 in the combined lamp 110 and para [0035 and 0036] teach the use of the addressing for setting of each lamp unit in the combined lamp), wherein a (as shown in DeNicholas figure 1, item SYSTEM BUS).

    PNG
    media_image4.png
    814
    451
    media_image4.png
    Greyscale


With regards to claim 11. DeNicholas discloses the method according to any one of claim 1, and DeNicholas also teaches wherein in a case where a new lamp unit is added to the combined lamp or an existing lamp unit is removed from the combined lamp to determine a current combined lamp, address information of lamp units of the current combined lamp is updated (see DeNicholas para [0029 and 0031]; when a failure is detected that lamp is addressed to be off and the registers are updated to change the duty cycle of the remaining lamps).

With regards to claim 12. DeNicholas discloses the method according to claim 1, and DeNicholas also teaches wherein the control signal comprises a signal that controls any lamp unit to emit light or to be turned off, and/or a signal that performs (as shown in DeNicholas figures 9A and 9B, the control signal loads lamp on and off values).

With regards to claim 13. DeNicholas discloses the method according to any one of claim 1, and DeNicholas also teaches wherein generating the control signal corresponding the control instruction according to the control instruction, carrying the at least one address information that is obtained by parsing in the control signal and sending the control signal to the combined lamp, comprises: generating the control signal corresponding the control instruction according to the control instruction, carrying the at least one address information that is obtained by parsing in the control signal, and sending the control signal to the combined lamp based on a customized transmission protocol (see DeNicholas para [0019] teaches separate addressing for 110 and 120, para [0025 and 0026] teach a lighting strategy for addressing each lamp unit 240/242/244/246 in the combined lamp 110, and para [0035 and 0036] teach the use of the addressing for setting of each lamp unit in the combined lamp).

With regards to claim 14. DeNicholas teaches a lighting system, comprising a main controller (as shown in DeNicholas figure 2, item 200) and a combined lamp (as shown in DeNicholas figure 2, items 240/242/244/246 with drivers 220/222/224/226), wherein: 
the combined lamp comprises at least two lamp units (as shown in DeNicholas figure 2, items 240 and 242) that are connected to each other; 
(as shown in DeNicholas figure 2, items 240 and 242 are connected to 200), and the main controller comprises an address configuration circuit (as shown in DeNicholas figure 8, item 800 receives the address and is configured to process the address for the combined lamp; figure 8 is further detail of item 200 of figure 2), a parsing circuit (see DeNicholas para [0032] figure 8 decoder 800 parses out information to control the individual lamps), and a control circuit (as shown in DeNicholas figure 4, receives the on/off configuration for each lamp and controls the on/off timing; figure 4 is further details of figure 2, item 200), wherein: 
the address configuration circuit is configured to: take a lamp unit (as shown in DeNicholas figure 2, item 240) that is physically connected to the main controller as a reference, and configure address information for lamp units of the combined lamp according to a preset algorithm strategy and according to a connection relationship between the lamp units of the combined lamp (as shown in DeNicholas figure 9A and see para [0035]; Lamp1 which is item 240 of figure 2 is the base or reference address lamp of the 4 lamp set and lamps 2 thru 4 are offset from the lamp1 address to allow proper addressing strategy to individually control each lamp); 
the parsing circuit is configured to receive a control instruction that controls a light-emitting state of the combined lamp and carries at least one address information, and parse out the at least one address information carried in the control instruction (as shown in DeNicholas figure 9A and see para [0035]; teaches the parsing of the address data to supply data for the address of each lamp); and 
(as shown in DeNicholas figure 9A and see para [0035]; teaches the parsing of the address data to supply data for the address of each lamp).

    PNG
    media_image5.png
    354
    523
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    346
    561
    media_image6.png
    Greyscale


With regards to claim 15. DeNicholas discloses the system according to claim 14, wherein:  and DeNicholas also teaches the main controller further comprises an identification circuit, and the identification circuit is configured to identify the lamp unit, which is physically connected to the main controller, from the combined lamp, and take the lamp unit, which is physically connected to the main controller, as a central node; and the address configuration circuit is further configured to: take the lamp unit that is taken as the central node as the reference, and configure the address information for the lamp units of the combined lamp according to the preset algorithm strategy and according to the connection relationship between the lamp units of the combined lamp (as shown in DeNicholas figure 9A and see para [0035]; Lamp1 is the base or reference address lamp of the 4 lamp set and lamps 2 thru 4 are offset from the lamp1 address to allow proper addressing strategy to individually control each lamp).

With regards to claim 20. An electronic device, comprising: 
a processor (as shown in DeNicholas figure 1, item 100); and 
a memory configured to store computer executable instructions (see DeNicholas para [0019] the processor controls the overall lighting system and memory is known to be required for a processor to store the operations desired to run the system), wherein in a case where the computer executable instructions are executed, the executable instructions enable the processor to: 
connect at least two lamp units of a combined lamp (as shown in DeNicholas figure 1, item multiple 114 is connected with 100); 
connect a main controller to any lamp unit of the combined lamp (as shown in DeNicholas figure 1, item multiple 114 is connected with 110), wherein the main controller comprises an address configuration circuit (as shown in DeNicholas figure 8, item 800 receives the address and is configured to process the address for the combined lamp; figure 8 is further detail of item 110 of figure 1), a parsing circuit (see DeNicholas para [0032] figure 8 decoder 800 parses out information to control the individual lamps), and a control circuit (as shown in DeNicholas figure 4, receives the on/off configuration for each lamp and controls the on/off timing; figure 4 is further details of figure 1, item 110); 
take a lamp unit (as shown in DeNicholas figure 2, item 240; figure 2 is further details of figure 1 item 110) that is physically connected to the main controller as a reference, configure address information for lamp units of the combined lamp according to a preset algorithm strategy and according to a connection relationship (as shown in DeNicholas figure 9A and see para [0035]; Lamp1 which is item 240 of figure 2 is the base or reference address lamp of the 4 lamp set and lamps 2 thru 4 are offset from the lamp1 address to allow proper addressing strategy to individually control each lamp); 
receive a control instruction that controls a light-emitting state of the combined lamp and carries at least one address information, and parse out the at least one address information carried in the control instruction (as shown in DeNicholas figure 9A and see para [0035]; teaches the parsing of the address data to supply data for the address of each lamp); and 
generate a control signal corresponding the control instruction according to the control instruction, carry the at least one address information that is obtained by parsing in the control signal and sending the control signal to the combined lamp, and enable a lamp unit, which is matched with the at least one address information in the control signal, to utilize the control signal to control a light-emitting state of the lamp unit, which is matched with the at least one address information in the control signal (as shown in DeNicholas figure 9A and see para [0035]; teaches the parsing of the address data to supply data for the address of each lamp).

Allowable Subject Matter
Claims 3-8, 10, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein: each lamp unit of the combined lamp has at least two IO interfaces, wherein two adjacent lamp units of the combined lamp are physically connected to each other through an IO control line that is connected between two IO interfaces of the two adjacent lamp units, the main controller has at least one IO interface, wherein the main controller is physically connected to any lamp unit through an IO control line that is connected between an IO interface of the main controller and an IO interface of the any lamp unit; and taking the lamp unit that is taken as the central node as the reference, configuring the address information for the lamp units of the combined lamp according to the preset algorithm strategy and according to the connection relationship between the lamp units of the combined lamp, comprises: taking a lamp unit that is physically connected to any one lamp unit of the lamp units of the combined lamp as a next-stage lamp unit of the any one lamp unit, and taking the any one lamp unit as a previous-stage lamp unit of the lamp unit that is physically connected to the any one lamp unit; assigning corresponding address information to the lamp unit that is taken as the central node; taking the lamp unit that is taken as the central node as a previous-stage lamp unit to detect whether an IO interface of the previous-stage lamp unit is connected to a next-stage lamp unit; in a case where the IO interface of the previous-stage lamp unit is connected to the next-stage lamp unit, configuring corresponding address information for the next-stage lamp unit that is connected to the previous-stage lamp unit according to the preset algorithm strategy and according address information of the previous-stage lamp unit; and continually taking a lamp unit with address information that is configured latest as a previous-stage lamp unit, and 

With regards to claim 16. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein: each lamp unit of the combined lamp has at least two IO interfaces, wherein two adjacent lamp units of the combined lamp are physically connected to each other through an IO control line that is connected between two IO interfaces of the two adjacent lamp units, the main controller has at least one IO interface, the main controller is physically connected to any lamp unit through an IO control line that is connected between an IO interface of the main controller and an IO interface of the any lamp unit; and the address configuration circuit is further configured to: take a lamp unit that is physically connected to any one lamp unit of the lamp units of the combined lamp as a next-stage lamp unit of the any one lamp unit, and take the any one lamp unit as a previous-stage lamp unit of the lamp unit that is physically connected to the any one lamp unit; assign corresponding address information to the lamp unit that is taken as the central node, and take the lamp unit that is taken as the central node as a previous-stage lamp unit to detect whether an IO interface of the previous-stage lamp unit is connected to a next-stage lamp unit, in a case where the IO interface of the previous-stage lamp unit is connected to the next-stage lamp unit, configure 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sauerlander U.S. Patent 9,801,243 – Lighting system with addressable LEDs
Scapa U.S. Pub 2017/0103810 – Lighting system with addressable LEDs
Erickson U.S. Pub 2011/0115413 – Casino lighting with addressable LEDs
Melanson U.S. Pub 2011/0210674 – Lighting system with addressable LEDs
Schubert U.S. Patent 7,355,562 – Lighting tiles/panels connectable in a matrix
Hall U.S. Patent 9,311,847 – Lighting tiles/panels connectable in a matrix
Sefton U.S. Patent 8,922,458 – Lighting tiles/panels connectable in a matrix

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.